Citation Nr: 0414196	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which denied the benefits 
sought on appeal.

The issue of entitlement to service connection for a 
psychiatric disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

A right leg disability is not shown by competent medical 
evidence to have a nexus or relationship to service.



CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for the above-cited disability in 
April 2000.  In March 2001, the RO sent the veteran a letter 
providing the notices required under the VCAA.  In the March 
2001 letter, the RO explained the information and evidence 
needed to substantiate his claims for service connection for 
a right leg disability and an anxiety disorder with specific 
references to what the evidence must show to establish 
service connection.  The veteran was also advised that he 
needed to provide the name of the person, agency, or company 
who had records that the veteran believed would help in 
deciding the claim; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which he was treated, in the case of 
medical records.  The veteran was also informed that if there 
were any private records that would support his claims, he 
had to complete the authorization form, which was provided, 
and the VA would request those records.  The letter explained 
what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records of other Federal agencies.  Finally, the veteran 
was asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  The letter indicated that 
the VA would also assist the veteran by providing a medical 
examination or getting a medical opinion if necessary to make 
a decision.  Thus, the letter of March 2001, as well as 
several other documents sent to the veteran during the course 
of the development of the claim, provided notices as required 
under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


Background

Service medical records are negative for any complaints, 
treatment, or diagnosis, of a right leg disability.  The 
veteran's May 1969 separation examination showed clinical 
evaluation of the vascular system and lower extremities to be 
normal.  

At his May 1975 VA examination, the veteran reported that he 
had fractured his right leg in 1972 when practicing for 
stunts and he thought again in 1974.  He indicated that he 
had considerable pain upon the usual standing and walking 
required in his jobs after he had been standing all day.  

The examiner noted a 2-centimeter non-service connected scar 
over the right shin area from a ricochet bullet in 1971.  The 
examiner noted that this was well healed with no other 
gunshot wounds.  The examiner noted a small transverse 2 cm. 
scar over the right lower leg anteriorly from an old fracture 
where there was mild tenderness upon light pressure.  There 
was full motion in all extremities, including the lower 
extremities at the knees.  Full motion of the lumbosacral 
spine.  It was noted that the veteran was wearing a cast on 
the left leg (walking cast), which limited motion of the left 
ankle.

The veteran's Vet Center Intake report dated March 2000 noted 
that the veteran reported hives on the right leg, which 
started in December 1998 and described the pain as burning 
sensation (shingles).

VA outpatient treatment records dated March 2001 to March 
2002 show that in February 2002, the veteran complained of 
pain and right inner thigh burning, numbing pain.  He 
reported it was in the area in which he had shingles in the 
past.  It was noted that the veteran had never tried 
Gabapentin.  The assessment was post-herpetic neuralgia pain 
not controlled.  A March 2002 record shows a diagnosis of 
herpes zoster right thigh.


Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right leg 
disability.  Service medical records are negative for 
complaints, treatment, or diagnosis of any disability of the 
right leg to include herpes zoster.  The veteran has reported 
several injuries to the right leg, but all the reported 
injuries occurred after his active service ended in May 1969.  
At his May 1975 VA examination, the veteran reported that he 
fractured his right leg in 1972 and possibly 1974, and had a 
2 cm. gunshot wound scar which he sustained in 1971 due to a 
ricochet bullet.  There was no evidence at the time of herpes 
zoster of the right thigh.  The medical evidence currently 
shows herpes zoster of the right thigh diagnosed in 2002.  
However, none of the medical records demonstrates or suggests 
a causal connection between the veteran's current right leg 
disability and military service.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current herpes zoster of the 
right thigh is a result from any in-service disease or 
injury.  38 U.S.C.A.§ 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection for a right leg 
disability must be denied. 


ORDER

Entitlement to service connection for a right leg disability 
is denied.


REMAND

The veteran claims he has a psychiatric disability related to 
combat stressors he experienced in Vietnam, specifically 
CuChi during 1968 and 1969.  The veteran's DD-214 indicates 
that the veteran served in the 104th Engineering Company as a 
wheel vehicle mechanic.  The veteran received the National 
Defense Service Medal, Vietnam Campaign Medal, Vietnam 
Service Medal, and a Good Conduct Medal.  The veteran's 
reported stressors have not been verified by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR). 

The veteran reported the following stressors: while sitting 
in a truck convoy he saw little Vietnamese children throwing 
hand grenades in GIs' trucks; one night he went to the 
latrine for a shower and half way there forgot his soap and 
shaving gear and as he was going back to his quarters, heard 
an explosion and Viet Cong had come in and killed all the 
GI's in the latrine; in CuChi in 1968, he indicated that he 
was replacing a blower on a truck and he was called to chow 
and he delayed eating for twenty minutes, and as he headed to 
the mess hall he heard a big explosion and a Vietnamese woman 
was caught fixing a booby trap to a tray at the mess hall 
which caused the explosion with the veteran's friends laying 
on the ground, some dead, and some seriously wounded, one in 
particular named Jacob; at CuChi his area was attacked by 
mortar rounds; he would go out and pick up vehicles in a 
wrecker that had been attacked; soldiers falling asleep at 
the chopper pad and the landing strip and the enemy slicing 
their throats; driving a truck with his friend John Bickford 
between CuChi and Bien Hoa and hitting a land mine.

A remand is necessary to ensure that the evidentiary record 
is complete.  Accordingly, the case is REMANDED for the 
following development:

1.  Taking into account all information 
obtained in record, including the 
testimony presented at the veteran's 
hearing in September 2003, the RO prepare 
a summary of all of the veteran's claimed 
stressors.  This summary together with a 
copy of the DD 214s, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors, to include 
morning reports/or unit histories.  The 
RO should undertake any other steps it 
deems appropriate in attempting to verify 
the stressors.

2.  The veteran must be scheduled for a 
VA psychiatric examination to clarify his 
diagnosis and to determine whether he has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
report of the examination must include 
responses to the following items:

	A.  State the diagnoses of all the 
veteran's current psychiatric disorders.

	B.  For each diagnosis reported in 
response to A, above, state a medical 
opinion, based on the examination 
findings and review of the claims folder, 
as to whether the disorder is the result 
of any injury, disease, or other incident 
in service.

	C.  If the diagnoses reported in 
response to item A, above, include PTSD, 
state the stressor upon which the 
diagnosis is based.

  3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



